     Case: 1:20-cv-00113-MPM-DAS Doc #: 12 Filed: 03/17/21 1 of 2 PageID #: 52




                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                 ABERDEEN DIVISION

JOHN DOE                                                                                 PETITIONER

v.                                                                         No. 1:20CV113-MPM-DAS

STATE OF MISSISSIPPI                                                                    RESPONDENT



                           ORDER DIRECTING STATE TO RESPOND

        John Doe has filed a petition for relief under 28 U.S.C. § 2241. It is ORDERED:

1.      That no later than June 4, 2021, respondent, through the Attorney General of the State of

Mississippi, file an answer to this action, along with full and complete transcripts of all proceedings in

the state courts of Mississippi arising from the charges of intentionally exposing another person to

HIV and extortion currently pending against the petitioner in the Circuit Court of Oktibbeha County,

Mississippi (to the extent such are relevant to the State’s response).

2.      That within 14 days of service upon him of a copy of respondent's answer, petitioner may file

his traverse or reply to the allegations contained in such answer.

3.      The clerk of this court will serve by email (Return Receipt, High Importance) a copy of the

petition, this order, acknowledgment of service of process form, and any other initial filings, upon the

Attorney General of the State of Mississippi, or lawful successor, to Assistant Attorneys General

Jerrolyn Owens and Bridgette Grant. The respondent must electronically file the completed

acknowledgment of service of process form upon receipt.
      Case: 1:20-cv-00113-MPM-DAS Doc #: 12 Filed: 03/17/21 2 of 2 PageID #: 53




        Petitioner is warned that failure to keep this court informed of his current address could lead to

dismissal of this lawsuit.

        SO ORDERED, this, the 17th day of March, 2021.


                                                         /s/ David A. Sanders
                                                         DAVID A. SANDERS
                                                         UNITED STATES MAGISTRATE JUDGE
